
	
		II
		110th CONGRESS
		2d Session
		S. 2935
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mrs. Feinstein, Mr. Levin, Mr.
			 Lieberman, Mr. Whitehouse,
			 Mr. Reed, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prevent the destruction of terrorist and criminal
		  national instant criminal background check system records. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Records of Terrorist
			 & Criminal Transactions Act of 2008 or the
			 PROTECT Act of
			 2008.
		2.Identification
			 of terrorists
			(a)In
			 generalSection 922(t) of title 18, United States Code, is
			 amended by inserting after paragraph (6) the following:
				
					(7)If the national
				criminal background check system indicates that a person attempting to purchase
				a firearm or applying for a State permit to possess, acquire, or carry a
				firearm is identified as a known or suspected member of a terrorist
				organization in records maintained by the Department of Justice or the
				Department of Homeland Security, including the Violent Gang and Terrorist
				Organization File, or records maintained by the Intelligence Community,
				including records maintained under section 343 of the Intelligence
				Authorization Act for Fiscal Year 2003 (50 U.S.C. 404n–2), all records
				generated in the course of the check of the national criminal background check
				system, including the ATF Form 4473, that are obtained by Federal and State
				officials shall be retained for a minimum of 10
				years.
					.
			(b)Conforming
			 amendmentsSection 922(t)(2)(C) of title 18, United States Code,
			 is amended by inserting after transfer the following: ,
			 except as provided in paragraph (7).
			3.Retention of
			 records
			(a)180
			 daysSection 922(t)(2)(C) of
			 title 18, United States Code, is amended by inserting before
			 destroy the following: not less than 180 days after the
			 transfer is allowed,.
			(b)Repeals
				(1)Section 617(a) of
			 Public Law 108–199 (118 Stat. 95) is amended by striking paragraph (2).
				(2)Section 615 of
			 Public Law 108–447 (118 Stat. 2915) is amended by striking paragraph
			 (2).
				(3)Section 611 of Public Law 109–108 (119
			 Stat. 2336) is amended by striking paragraph (2).
				(4)Section 512 of
			 Public Law 110–161 (Division B) is amended by striking paragraph (2).
				
